Citation Nr: 0103464	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-23 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
burns to the right lower extremity, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased rating for the residuals of 
burns to the left lower extremity, currently rated as 10 
percent disabling.  


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel








INTRODUCTION

The veteran's active military service extended from May 1971 
to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied increased 
ratings for the veteran's service-connected residuals of 
burns to his lower extremities.  


REMAND

The veteran claims entitlement to increased ratings for the 
service-connected residuals of burns he incurred to his lower 
extremities during service.  The main residuals manifested by 
the veteran's inservice burn injuries appear to be scars on 
the skin of his feet, legs, and thighs.  There are two key 
considerations when rating burn scars.  The first is the 
degree of the burns.  That is, whether the burns incurred 
were second or third degree burns.  The second consideration 
is the area of the skin covered by the burn scars as 
expressed in square inches, feet, or meters.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802 (2000).  

In the present case, ascertaining whether the veteran 
incurred second or third degree burns during service is 
problematic since his service medical records have apparently 
been lost and are unavailable. The question of the surface 
area covered by the veteran's scars should be somewhat easier 
to ascertain.  However, the two recent VA examination reports 
give conflicting information in this regard.  A May 1999 VA 
examination report, indicates that the veteran has burn scars 
of 45 square inches on each foot along with a 2 x 2 inch scar 
on his left thigh and two 18 square inch scars on each thigh.  
In December 1999, another VA examination was conducted by the 
same physician.  This examination report indicates a 42 
square inch burn scar on the right leg and a 40 square inch 
burn scar on the left thigh.  These discrepancies leave the 
Board uncertain as to the extent and location of the 
veteran's burn scars.  Therefore, another VA examination 
should be conducted to resolve these discrepancies.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992), where it was held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be accorded the 
appropriate examination to ascertain the 
severity of his service-connected burn 
scars.  The report of examination should 
include a detailed account of all 
manifestations of the residuals of burns 
to the lower extremities, including scars, 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner is requested to 
indicate, if possible, whether the 
veteran's residual burn scars appear 
to be the result of second or third 
degree burns.  

The examiner is also requested to 
indicate the location and surface 
area of skin involved for the burn 
scars on the veteran's feet, ankles, 
lower legs and thighs.  In this 
regard the examiner is requested to 
review the May and December 1999 VA 
examination reports to understand 
the discrepancies in scar areas 
involved that is presently a concern 
for the Board.  

The Board requests that photographs 
of the scars be taken, with a ruler 
for scale if possible, so that it is 
more clear to the adjudicators the 
area and location of the burn scars 
being rated.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner, and the examining 
physician should provide complete 
rationale for all conclusions reached.

2.  The veteran must be given adequate 
notice of the requested examination, and 
he is hereby advised that pursuant to 
38 C.F.R. § 3.655 (2000), when a claimant 
without good cause fails to report for 
examination in connection with a claim for 
increase, the claim will be denied.  If he 
fails to report for the requested 
examination, that fact should be 
documented in the claims folder and the RO 
should consider the provisions of 
38 C.F.R. § 3.655 (2000).  A copy of all 
notifications must also be associated with 
the claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

3.  Subsequently, the RO should consider 
the issues on appeal.  In this regard,  
the RO should give full consideration to 
whether separate ratings are appropriate 
for the veteran's feet and legs on each 
lower extremity.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, he should be furnished a supplemental statement of 
the case covering all the pertinent evidence, law and 
regulatory criteria.  He should then be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


